Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Allowable Subject Matter

Claims 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the network data integrity manager is configured to determine…in claim 8; network data integrity manager to determine…in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plenderleith et al, U.S. Patent 10,764,214 (hereinafter Plenderleith).

As per claim 1, Plenderleith teaches the invention as claimed for monitoring data integrity on a network, the method comprising: 
reading error data from an interface associated with a particular link of the network in response to error data being present in a message received on the particular link (col. 4, lines 11-67; e.g., reading errors from the ports of network devices associated with the link in response to the errors in the packets); 
creating a report message including the error data (col. 4, line 64-col. 5, line 16; e.g., transmitting the error data using a network protocol to the monitoring service via a computer network); and
transmitting the report message to a network monitoring algorithm operable on a processor circuit, wherein the network monitoring algorithm is configured to determine a data integrity of the particular link based on the error data (col. 3, lines 9-11; col. 4, line 64-col. 5, line 32; col. 6, lines 56-58; e.g., transmitting the error data to the monitoring service; the monitoring service determines the communication link as the source of the error).

As per claim 2, Plenderleith teaches the invention as claimed in claim 1 above.  Plenderleith further teach determining the data integrity of the particular link by determining if the error data is greater than an error data threshold for the particular link, wherein the data integrity of the particular link is faulty in response to the error data being greater than the error data threshold (col. 6, lines 17-20; col. 9, lines 18-67; e.g., determining the source of the detected error (e.g., link; col. 3, lines 9-11) by detecting if the error count exceed a threshold); and 
performing a predetermined action in response to the particular link being faulty (col. 6, lines 64-67; e.g., performing action in response to the error link).

As per claim 3, Plenderleith teaches the invention as claimed in claim 2 above.  Plenderleith further teach wherein the predetermined action comprises at least one of: 
shutting down the particular link (e.g., shutting down a port of a particular link; col. 6, lines 58-67); or
transmitting data using another link of the network until the particular link is repaired (col. 6, lines 64-67; e.g., divert traffic away from the link).

As per claim 4, Plenderleith teaches the invention as claimed in claim 1 above.  Plenderleith further teach wherein said reading the error data comprises reading the error data from a network interface of a network node by an error data reporting function operable on a processor circuit of the network node (fig. 1 and 4; col.3, lines 36-58; col. 10, lines 43-67), and wherein said transmitting the report message comprises transmitting the report message by the error data reporting function of the network node (col. 4, lines 11-67; col. 3, lines 9-11; col. 4, line 64-col. 5, line 32; col. 6, lines 56-58).

As per claim 5, Plenderleith teaches the invention as claimed in claim 1 above.  Plenderleith further teach wherein said reading the error data comprises reading the error data from a switch interface of a network switch by an error data reporting function operable on a processor circuit of the network switch (fig. 1 and 4; col.3, lines 36-58; col. 10, lines 43-67), and wherein said transmitting the report message comprises transmitting the report message by the error data reporting function of the network switch (col. 4, lines 11-67; col. 3, lines 9-11; col. 4, line 64-col. 5, line 32; col. 6, lines 56-58).

As per claim 6, Plenderleith teaches the invention as claimed in claim 1 above.  Plenderleith further teach receiving a particular report message, by a network monitoring node, for each link, from a plurality of links of the network, having error data on the link, wherein the network monitoring node comprises the network monitoring algorithm (col. 5, lines 17-50; e.g., receiving error counts, by the monitoring service, for each inbound ports and/or outbound ports of each network devices);
reading the error data from the particular report message for each link (col. 6, lines 17-20; col. 9, lines 18-67; e.g., determining the source of the detected error (e.g., link; col. 3, lines 9-11) by detecting if the error count exceed a threshold);
determining a data integrity of each link by determining if the error data is greater than an error data threshold for each link, wherein the data integrity for the link is faulty in response to the error data being greater than the error data threshold (col. 6, lines 17-20; col. 9, lines 18-67; e.g., determining the source of the detected error (e.g., link; col. 3, lines 9-11) by detecting if the error count exceed a threshold); and
performing a predetermined action in response to the link being faulty (col. 6, lines 58-67).

As per claim 7, Plenderleith teaches the invention as claimed in claim 1 above.  Plenderleith further teach
receiving the message over the particular link, wherein the message is received by one of a network switch or a network node (col. 4, lines 11-67; e.g., reading errors from the ports of network devices associated with the link in response to the errors in the packets);
determining if the message includes the error data by using an embedded error detection method (col. 4, lines 20-42); and
increasing a count of an error data counter associated with the particular link by one (1) in a memory of the network switch  or the network node (col. 7, lines 25-29) in response to the error data being present based on the embedded error detection method (col. 4, lines 20-63), wherein the report message is created after a preset time interval expires (col. 6, lines 8-20; col. col. 7, lines 39-42; col. 9, lines 1-27; e.g., error count sent to monitoring service is created after specific time interval/period) and the report message comprises the count from the error data counter (col. 4, lines 49-58).

As per claim 8, Plenderleith teaches the invention as claimed in claim 7 above.  Plenderleith further teach transmitting the report message by an error data reporting function of the network switch or the network node that received the message, to a network data integrity manager (col. 11, lines 65-67), wherein the network data integrity manager is configured to determine a probability of undetected corrupt messages being transmitted by the particular link using the count from the error data counter (col. 12, lines 1-37; e.g., determine inferred transfer of packet with error from port 432 and port 437 were transmitted from device 424 and device 426).

As per claim 9, Plenderleith teaches the invention as claimed for monitoring data integrity on a network, the method comprising: 
receiving a message over a link of the network by a network switch or a network node (col. 4, lines 11-67; e.g., reading errors from the ports of network devices associated with the link in response to the errors in the packets); 
determining if the message comprises error data (col. 4, line 11-col.5, line 16; e.g., reading errors from the ports of network devices associated with the link in response to the errors in the packets); 
creating a report message in response to the message comprising error data (col. 4, line 64-col. 5,
line 16; e.g., transmitting the error data using a network protocol to the monitoring service via a computer network); and 
transmitting the report message to a network data integrity manager to determine whether the link has a fault (col. 3, lines 9-11; col. 4, line 64-col. 5, line 32; col. 6, lines 56-58; e.g., transmitting the error data to the monitoring service; the monitoring service determines the communication link as the source of the error).

As per claim 10, Plenderleith teaches the invention as claimed in claim 9 above.  Plenderleith 
further teach using an embedded error detection method to determine if the message comprises error data (col. 4, lines 20-42).

As per claim 11, Plenderleith teaches the invention as claimed in claim 9 above.  Plenderleith further teach increasing a count of an error data counter associated with the link in response to the message comprising error data (col. 7, lines 25-29).

As per claim 12, Plenderleith teaches the invention as claimed in claim 11 above.  Plenderleith
further teach comprising: allowing one or more additional messages to be received over the link in response to a preset time interval not having expired (col. 6, lines 8-20; col. col. 7, lines 39-42; col. 9, lines 1-27; col. 8, lines 49-61; col. increase in error count of packets containing error over time of the interval; and increasing the count of the error data counter for each additional message that comprises error data (col. 7, lines 25-29).

As per claim 13, Plenderleith teaches the invention as claimed in claim 12 above.  Plenderleith further teach wherein the report message comprises the count of the error data counter (col. 4, liens 49-58).

As per claim 16, Plenderleith teaches the invention as claimed for a network comprising data integrity monitoring, the network comprising:
a plurality of network switches (e.g., network devices 420-428, fig. 4 as network nodes/switches), wherein the plurality of network switches are configurable to selectively interconnect two or more network nodes from a plurality of network nodes (fig. 1 and 4; col. 3, lines 36-58; col. 10, lines 43-67), wherein each network switch comprises:
a network switch processor circuit (fig. 1 and 4; col. 3, lines 36-58; col. 10, lines 43-67);
a switching function operable on the network switch processor circuit and configured to selectively connect to another network switch or a network node from the plurality of network nodes (fig. 1 and 4; col. 3, lines 36-58; col. 10, lines 43-67); and
a network switch error data reporting function operable on the network switch processor circuit and configured to (col. 4, lines 11-67; col. 3, lines 9-11; col. 4, line 64-col. 5, line 32; col. 6, lines 56-58; e.g., reading errors from the ports of network devices associated with the link in response to the errors in the packets and transmitting the errors to the monitoring service):
read error data from a switch interface associated with a particular link of the network (col. 4, lines 11-67; e.g., reading errors from the ports of network devices associated with the link in response to the errors in the packets); 
create a network switch report message including the error data (col. 4, line 64-col. 5, line 16; e.g., transmitting the error data using a network protocol to the monitoring service via a computer network); and 
transmit the network switch report message to a network monitoring algorithm, wherein the network monitoring algorithm is configured to determine a data integrity of the particular link (col. 3, lines 9-11; col. 4, line 64-col. 5, line 32; col. 6, lines 56-58; e.g., transmitting the error data to the monitoring service; the monitoring service determines the communication link as the source of the error).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Plenderleith in view of Torisaki et al, U.S. patent Application Publication 2020/0145437 (hereinafter Torisaki).
As per claim 17, Plenderleith teaches the invention as claimed in claim 16 above.  Although Plenderleith teaches wherein at least some network nodes from the plurality of network nodes comprise: a network node processor circuit (fig. 1 and 4; col. 3, lines 36-58; col. 10, lines 43-67); and a network node error data reporting function operable on the network node processor circuit and configured to (col. 4, lines 11-67; col. 3, lines 9-11; col. 4, line 64-col. 5, line 32; col. 6, lines 56-58; e.g., reading errors from the ports of network devices associated with the link in response to the errors in the packets and transmitting the errors to the monitoring service): 
read error data from a network interface associated with another particular link of the network (col. 4, lines 11-67; e.g., reading errors from the ports of network devices associated with the link in response to the errors in the packets); 
create a network node report message including the error data (col. 4, line 64-col. 5, line 16; e.g., transmitting the error data using a network protocol to the monitoring service via a computer network); and 
transmit the network node report message to the network monitoring algorithm, wherein the network monitoring algorithm is configured to determine a data integrity of the other particular link (col. 3, lines 9-11; col. 4, line 64-col. 5, line 32; col. 6, lines 56-58; e.g., transmitting the error data to the monitoring service; the monitoring service determines the communication link as the source of the error), however, Plenderleith does not teach a vehicle function operable on the network node processor circuit and configured to perform a particular function associated with a vehicle.  Torisaki teaches a network node comprises a vehicle function operable on the network node processor circuit and configured to perform a particular function associated with a vehicle ([100][119][123]; fig. 1 and 2, e.g., switch performing vehicle device communication functions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Torisaki’s teaching with Plenderleith’s system in order to allow Plenderleith’s error monitoring to be implemented with a vehicle function, thus allowing action to be taken to address the error associated with a vehicle function. 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Plenderleith in view of Aoki, U.S. patent Application Publication 2005/0120259 (hereinafter Aoki).
As per claim 18, Plenderleith teaches the invention as claimed in claim 16 above.  Although Plenderleith teaches comprising a network monitoring node of the plurality of network nodes (e.g., monitoring service/server of fig. 1, 4, 6), wherein the network monitoring node comprises: a processor circuit (fig. 6); the network monitoring algorithm operable on the processor circuit (e.g., monitoring service on the monitoring server); a memory associated with the processor circuit (fig. 6); and a configuration table stored in the memory (fig. 6, 630), wherein the configuration table comprises an identification of each link from a plurality of links of the network and an error data associated with each link (col. 13, line 45-col. 14, line 5; e.g, AO to CI and 633, fig 6), and wherein the configuration table is configured to be used by the network monitoring algorithm to determine if the error data read from an interface associated with a certain link of the network is greater than the error data threshold for the certain link (col. 14, lines 6-54; col. 6, lines 17-20; col. 9, lines 18-67; e.g., determining the source of the detected error (e.g., link; col. 3, lines 9-11) by detecting if the error count exceed a threshold), however, Plenderleith does not teach the configuration table comprises error data threshold associated with each link.  Aoki teaches wherein the configuration table comprises an identification of each link from a plurality of links of the network and an error data threshold associated with each link (fig. 7; e.g., configuration table comprises an ID of each link from a plurality of links of a network and an error data threshold (e.g., criterion) associated with each link).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Aoki’s teaching with Plenderleith’s system in order to allow Plenderleith’s monitoring service to retrieve threshold information for a link from a table, thus allowing Plenderleith’s system to identify the problem quicker. 
As per claim 19, Plenderleith and Aoki teach the invention substantially as claimed in claim 18 above.  Plenderleith further teach wherein the network monitoring node is configured to perform a set of functions comprising: receiving a particular report message for each link from a plurality of links of the network having error data on the link (col. 5, lines 17-50; e.g., receiving error counts, by the monitoring service, for each inbound ports and/or outbound ports of each network devices); 
reading the error data from the particular report message for each link (col. 6, lines 17-20; col. 9, lines 18-67; e.g., determining the source of the detected error (e.g., link; col. 3, lines 9-11) by detecting if the error count exceed a threshold); 
determining a data integrity of each link by determining if the error data is greater than an error data threshold for each link, wherein the data integrity for the link is faulty in response to the error data being greater than the error data threshold (col. 6, lines 8-67; col. 9, lines 18-67; e.g., determining the source of the detected error (e.g., link; col. 3, lines 9-11) by detecting if the error count exceed a threshold); and 
performing a predetermined action in response to the link being faulty (col. 6, lines 58-67).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454